 




EXHIBIT 10.3




ESCROW AGREEMENT




ESCROW AGREEMENT, dated as of September 19, 2017 (the “Agreement”), by and among
Bright Mountain Media, Inc., a Florida corporation (the “Buyer”), Harry G.
Pagoulatos (“Pagoulatos”), George G. Rezitis ("Rezitis"), Angelos Triantafillou
("Triantafillou"), Vinay Belani ("Belani") and Pearlman Law Group LLP, as escrow
agent (the “Escrow Agent”).  Pagoulatos, Rezitis and Triantafillou are sometimes
collectively referred to as the “Members” and individually as a “Member”.
 Capitalized terms used but not defined herein have the meaning afforded to them
in the Purchase Agreement (defined below).




WHEREAS, the Buyer and the Members have entered into an Amended and Restated
Membership Interest Purchase Agreement dated September 19, 2017 (the “Purchase
Agreement”), pursuant to which the Members agreed to sell all of the membership
interests of Daily Engage Media Group LLC, a New Jersey limited liability
company (“Daily Engage”) to the Buyer;




WHEREAS, the Members have assigned Belani the right to receive certain of the
Closing Notes, the Closing Consideration Shares and the Earnout Shares;




WHEREAS, pursuant to the terms of the Purchase Agreement, the Earnout Shares are
to be deposited into escrow pending the satisfaction of certain earnout
conditions;




WHEREAS, while such shares remain in escrow, the Members and Belani have agreed
to grant W. Kip Speyer, the Chief Executive Officer of the Buyer, a voting proxy
over such shares; and




WHEREAS, the Buyer, the Members and Belani desire that the Escrow Agent accept
the Escrow Shares (as hereinafter defined) plus any and all dividends and
distributions thereon (the “Escrow Property”), in escrow, to be held and
disbursed as hereinafter provided.




IT IS AGREED:




1.

Appointment of Escrow Agent. The Buyer, the Members and Belani hereby appoint
the Escrow Agent to act in accordance with and subject to the terms of this
Escrow Agreement and the Escrow Agent hereby accepts such appointment and agrees
to act in accordance with and subject to such terms.




2.

Deposit of Escrow Shares.  




On or before the date hereof, the Buyer shall deliver to the Escrow Agent
certificates issued to the Members and Belani in the following amounts, to be
held and disbursed subject to the terms and conditions of this Escrow Agreement.




Member

Year-One Earnout Shares

Year-Two Earnout Shares

Year-Three Earnout Shares

Pagoulatos

252,137

199,055

180,881

Rezitis

252,137

199,055

180,881

Triantafillou

253,137

199,055

180,881

Belani

252,136

199,054

180,880

Total

1,008,547

796,221

723,523




The Year-One Earnout Shares, Year-Two Earnout Shares and Year-Three Earnout
Shares are sometimes collectively referred to as the "Escrow Shares."  The
certificate representing the Escrow Shares shall bear the following legend:





--------------------------------------------------------------------------------

 







““The shares of common stock evidenced by this certificate have not been
registered under the Securities Act of 1933, as amended (the “Act”). Such shares
may not be sold, transferred, pledged, hypothecated or otherwise disposed of
unless they have been so registered or Bright Mountain Media, Inc. shall have
received an opinion of counsel satisfactory to it to the effect that
registration thereof for purposes of transfer is not required under the Act or
the securities laws of any state.”




3.

Disposition of Escrow.  The Escrow Agent will hold the Escrow Property in escrow
until authorized hereunder to release and deliver the Escrow Property as
follows:




(a)

Year-One Earnout Shares.  Upon written notice to the Escrow Agent by the Buyer
certifying that the Year-One Daily Engage Revenue Target has been met and the
Year-One Earnout Shares are to be released to the Members and Belani (the
"Year-One Earnout Release Notice"), the Escrow Agent shall promptly, without any
further notice, action or deed, release and deliver the Year-One Earnout Shares
to the Members and Belani in accordance with the terms of the Purchase
Agreement.  If the Escrow Agent does not receive the Year-One Earnout Release
Notice by 5 p.m., Eastern time, on November 19, 2020, then the Escrow Agent
shall promptly, without any further notice, action or deed, release and deliver
the Year-One Earnout Shares to the Buyer in accordance with the terms of the
Purchase Agreement.




(b)

Year-Two Earnout Shares.  Upon written notice to the Escrow Agent by the Buyer
certifying that the Year-Two Daily Engage Revenue Target has been met and the
Year-Two Earnout Shares are to be released to the Members and Belani (the
"Year-Two Earnout Release Notice"), the Escrow Agent shall promptly, without any
further notice, action or deed, release and deliver the Year-Two Earnout Shares
to the Members and Belani in accordance with the terms of the Purchase
Agreement.  If the Escrow Agent does not receive the Year-Two Earnout Release
Notice by 5 p.m., Eastern time, on November 19, 2020, then the Escrow Agent
shall promptly, without any further notice, action or deed, release and deliver
the Year-Two Earnout Shares to the Buyer in accordance with the terms of the
Purchase Agreement.




(c)

Year-Three Earnout Shares.  Upon written notice to the Escrow Agent by the Buyer
certifying that the Year-Three Daily Engage Revenue Target has been met and the
Year-Three Earnout Shares are to be released to the Members and Belani (the
"Year-Three Earnout Release Notice"), the Escrow Agent shall promptly, without
any further notice, action or deed, release and deliver the Year-Three Earnout
Shares to the Members and Belani in accordance with the terms of the Purchase
Agreement.  If the Escrow Agent does not receive the Year-Three Earnout Release
Notice by 5 p.m., Eastern time, on November 19, 2020, then the Escrow Agent
shall promptly, without any further notice, action or deed, release and deliver
the Year-Three Earnout Shares to the Buyer in accordance with the terms of the
Purchase Agreement.




(d)

Termination of Escrow.  The escrow created hereunder shall terminate without any
further notice, action or deed, upon the earlier to occur of (i) the release of
all Escrow Shares pursuant to this Escrow Agreement, or (ii) November 19, 2020
(the "Termination Date").  To the extent any Escrow Property continues to be
held by the Escrow Agent following the Termination Date, such Escrow Property,
if any, shall be delivered to the Buyer.




(e)

Disposition Dispute.  If either the Buyer, a Member or Belani believes that the
Escrow Property should not be released by the Escrow Agent pursuant to a notice
given under this Escrow Agreement, then such party shall deliver written notice
thereof to the Escrow Agent prior to such release (with the failure to timely
deliver such notice waiving any right to challenge the release of the Escrow
Property).  Upon receipt of such notice, the Escrow Agent may take one of the
following actions, in its sole and absolute discretion: (i) deposit the Escrow
Property with the clerk of a court of competent jurisdiction, provided, that
upon the deposit by the Escrow Agent of the Escrow Property with such clerk,





2




--------------------------------------------------------------------------------

 




the Escrow Agent shall be relieved of all further obligations and released from
all liability hereunder; (ii) file a suit in interpleader in such court and
obtain an order from such court requiring all parties involved to litigate in
such court their respective claims arising out of or in connection with the
Escrow Property; (iii) continue to hold the Escrow Property until direction to
release the Escrow Property by the final, non-appealable judgment of a court of
competent jurisdiction or by mutual written agreement of the Buyer, the Members
and Belani; or (iv) deliver the Escrow Property to a successor escrow agent
mutually selected by the Buyer, the Members and Belani, provided that the Buyer,
the Members and Belani release the Escrow Agent from all further liability with
respect to the Escrow Property. In the event that any such controversy arises
hereunder may take the aforementioned actions and in no event shall the Escrow
Agent be required to determine the proper resolution of such controversy or the
proper disposition of the Escrow Property.




(f)

No Discretionary Authority.  The Escrow Agent has no discretion with respect to,
or duty to make any determination as to, whether a notice is properly given, nor
is the Escrow Agent required to review or evaluate, or be subject to, the
Purchase Agreement, any other Transaction Documents or any other underlying
agreement.  The Escrow Agent shall have no further duties hereunder after the
disbursement of the Escrow Property in accordance with Section 3.  




4.

Rights of the Members and Belani in Escrow Shares.




(a)

Voting and Other Shareholder Rights.  Neither any Member nor Belani will have
any voting rights or any other rights as a shareholder of the Buyer with respect
to any portion of the Escrow Shares until such time as they are delivered to the
Member or Belani, as the case may be, in accordance with Section 3.




(b)

Adjustments in Number of Escrow Shares. For so long as the Escrow Shares are
held by the Escrow Agent (the “Escrow Period”), the number of Escrow Shares will
be adjusted to reflect any split, reverse split, reclassification or other
adjustment to the Buyer Common Stock in the same manner as the number of issued
and outstanding shares of the Buyer Common Stock are adjusted to reflect any
such event.  




(c)

Restrictions on Escrow Shares. While the Escrow Shares remain subject to this
Escrow Agreement, no offer, pledge, gift, donate, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase, lend, or otherwise transfer or
dispose of, directly or indirectly, any Escrow Shares, or (ii) any swap, option
(including, without limitation, put or call options), short sale, future,
forward or other arrangement that transfers to another, in whole or in part, any
of the economic consequences of ownership of the Escrow Shares, whether any such
transaction is to be settled by delivery of shares of Buyer Common Stock or such
other securities, in cash or otherwise, may be entered into by any Member or
Belani with respect to the Escrow Shares.  




5.

Concerning the Escrow Agent.




5.1

Good Faith Reliance. The Escrow Agent shall not be liable for any action taken
or omitted by it in good faith or for any mistake of fact or law, or for any
error of judgment, or for the misconduct of any employee, agent or attorney
appointed by it, while acting in good faith.  The Escrow Agent shall be entitled
to consult with internal or external counsel of its own selection and the
opinion of such counsel shall be full and complete authorization and protection
to the Escrow Agent in respect of any action taken or omitted by the Escrow
Agent hereunder in good faith and in accordance with the opinion of such
counsel.  The Escrow Agent may rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion or advice of counsel
(including internal or external counsel chosen by the Escrow Agent), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is believed by the
Escrow Agent to be genuine and to be





3




--------------------------------------------------------------------------------

 




signed or presented by the proper person or persons. The Escrow Agent shall not
be bound by any notice or demand, or any waiver, modification, termination or
rescission of this Escrow Agreement unless evidenced by a writing delivered to
the Escrow Agent signed by the proper party or parties and, if the duties or
rights of the Escrow Agent are affected, unless it shall have given its prior
written consent thereto.  It is understood and acknowledged that certain notices
given by the Buyer hereunder may be prepared by the Escrow Agent when acting in
its capacity as counsel to the Buyer, and that fact shall not undermine the
validity of any such notice or the Escrow Agent’s ability to rely thereon.




5.2

Duties Limited.  The Escrow Agent: (i) is not responsible for the performance by
the Buyer, the Members or Belani of this Escrow Agreement or any of the other
Transaction Documents or for determining or compelling compliance therewith;
(ii) is only responsible for holding the Escrow Property in escrow pending
release thereof in accordance with Section 3; and (iii) shall not be obligated
to take any legal or other action hereunder which might in its judgment involve
or cause it to incur any expense or liability unless it shall have been
furnished with indemnification acceptable to it, in its sole and absolute
discretion.  The duties and obligations of the Escrow Agent shall be limited to
and determined solely by the express provisions of this Escrow Agreement and no
implied duties or obligations shall be read into this Escrow Agreement against
the Escrow Agent.  The Escrow Agent’s duties hereunder are purely ministerial
and the Escrow Agent is not acting as a fiduciary to the Buyer or the Members or
Belani.  The Escrow Agent is not bound by and is under no duty to inquire into
the terms or validity of any other agreements or documents, including any
agreements which may be related to, referred to in or deposited with the Escrow
Agent in connection with this Escrow Agreement, notwithstanding that the Escrow
Agent has acted as counsel to the Buyer in connection with the subject matter
thereof.




5.3

Indemnification.  The Escrow Agent shall be indemnified and held harmless
jointly and severally by the Buyer, each Member and Belani from and against any
expenses, including counsel fees and disbursements, or loss suffered by the
Escrow Agent in connection with any action, suit or other proceeding involving
any claim which in any way, directly or indirectly, arises out of or relates to
this Escrow Agreement, the services of the Escrow Agent hereunder, or the Escrow
Property held by it hereunder.  In no event shall Escrow Agent be liable for
special, indirect, consequential, or punitive damages, or damages for lost
profits.  In the event of the receipt of notice of any demand or claim or the
commencement of any action, suit or proceeding, the Escrow Agent, in its sole
and absolute discretion, may take the actions set forth in Section 3(e) hereof
with respect to the Escrow Property. The provisions of this Section 5.3 shall
survive in the event the Escrow Agent resigns or is discharged pursuant to
Sections 5.6 or 5.7 below. The Escrow Agent shall not incur any liability for
not performing or fulfilling any duty, obligation or responsibility hereunder by
reason of any occurrence beyond the control of the Escrow Agent (including but
not limited to any act or provision of any present or future Law or governmental
body or any act of God or war).




5.4

Fees and Expenses.  The Buyer shall be liable for and shall pay 100% of the
Escrow Agent’s out of pocket expenses incurred by Escrow Agent in the
performance of its duties hereunder.  The out of pocket expenses shall be paid
to the Escrow Agent from time to time at its request.




5.5

Further Assurances.  From time to time on and after the date hereof, the Buyer,
the Members and Belani shall deliver or cause to be delivered to the Escrow
Agent such further documents and instruments and shall do or cause to be done
such further acts as the Escrow Agent shall reasonably request to carry out more
effectively the provisions and purposes of this Escrow Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.




5.6

Resignation.  The Escrow Agent shall have the right at any time to resign for
any reason or no reason at all and be discharged of its duties as Escrow Agent
hereunder by giving written notice of its resignation to the parties hereto at
least ten (10) calendar days prior to the date specified for such resignation to
take effect.  All obligations of the Escrow Agent hereunder shall cease and
terminate





4




--------------------------------------------------------------------------------

 




on the effective date of its resignation and its sole responsibility thereafter
shall be to hold the Escrow Property, for a period of ten (10) calendar days
following the effective date of resignation, at which time:




(i)

if a successor escrow agent shall have been appointed and written notice thereof
shall have been given to the resigning Escrow Agent by parties hereto and the
successor escrow agent, then the resigning Escrow Agent shall deliver the Escrow
Property to the successor escrow agent; or




(ii)

if a successor escrow agent shall not have been appointed, for any reason
whatsoever, the resigning Escrow Agent shall deliver the Escrow Property to a
court of competent jurisdiction in the county in which the Escrow Property is
then being held, and take all necessary steps to do so, and give written notice
of the same to the parties hereto.




5.7

Discharge of Escrow Agent.  The Escrow Agent shall resign and be discharged from
its duties as escrow agent hereunder if so requested in writing at any time by
the Buyer, all of the Members and Belani; provided, that any notice of discharge
must (i) direct the disposition of the Escrow Property by Escrow Agent and (ii)
include a full release of the Escrow Agent of all liability hereunder.




5.8

Conflicting Demands.  In the event that the Escrow Agent shall be uncertain as
to its duties or rights hereunder or shall receive instructions with respect to
the Escrow Property which, in its sole and absolute discretion, are in conflict
either with other instructions received by it or with any provision of this
Escrow Agreement, the Escrow Agent shall have the absolute right to suspend all
further performance or that portion of further performance subject to such
uncertainty under this Escrow Agreement (except for the safekeeping of the
Escrow Property) until such uncertainty or conflicting instructions have been
resolved to the Escrow Agent’s sole and absolute satisfaction in accordance with
Section 3(e) hereof; provided that if the Escrow Agent so suspends all or some
portion of further performance under this Escrow Agreement because of any such
uncertainty, then the Escrow Agent shall use its commercially reasonable efforts
to resolve such uncertainty as soon as reasonably practicable so as to be able
to resume such performance.  




6.

Miscellaneous.




6.1

Governing Law. This Agreement shall for all purposes be deemed to be made under
and shall be construed in accordance with the laws of the State of Florida,
without regard to the conflicts of laws principles thereof.




6.2

Entire Agreement.  This Escrow Agreement contains the entire agreement of the
parties hereto with respect to the subject matter hereof and, except as
expressly provided herein, may not be changed or modified except by an
instrument in writing signed by the Buyer, the Members, Belani and the Escrow
Agent.




6.3

Headings.  The headings contained in this Escrow Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation
thereof.




6.4

Binding Effect.  This Escrow Agreement shall be binding upon and inure to the
benefit of the respective parties hereto and their legal representatives,
successors and assigns.




6.5

Notices. Any notice or other communication required or which may be given
hereunder shall be sufficiently given when so delivered if by hand or overnight
delivery or if sent by certified mail or private courier service within five
days after deposit of such notice, postage prepaid, or sent by facsimile or
other electronic transmission (with confirmation of receipt), addressed as
follows:








5




--------------------------------------------------------------------------------

 







If to the Members:

Harry. G. Pagoulatos

20 Rena Lane

Bloomfield, NJ  07003

E-mail: harry@dailyengagemedia.com

 

 

 

George G. Rezitis

90 West First Street

Clifton, NJ  07011

E-mail:  George@dailyengagemedia.com

 

 

 

Angelos Triantafillou

102 Mountainside Terrace

Clifton, NJ  07013

E-mail:  angelostriantafillou@gmail.com

 

 

 

 

If to Belani:

6B/152 15th Floor

SS Nagar, Sion East

Mumbai 400037

Maharashtra, India

E-mail: vinay@dailyengagemedia.com

 

 

If to Buyer:

6400 Congress Avenue

Suite 2050

Boca Raton, FL  33431

E-mail: kip@brightmountainmedia.com

Attention:  W. Kip Speyer, Chief Executive Officer

 

 

with a copy to

(which shall not

constitute notice):

Pearlman Law Group LLP

200 South Andrews Avenue

Suite 901

Fort Lauderdale, FL 33301-2068

E-mail: charlie@pslawgroup.net

Attention:  Charles B. Pearlman, Esq.

 

 

If to the Escrow Agent:

Pearlman Law Group LLP

200 South Andrews Avenue

Suite 901

Fort Lauderdale, FL 33301-2068

E-mail: charlie@pslawgroup.net

Attention:  Charles B. Pearlman, Esq.




The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.




6.6

Counterparts.  This Escrow Agreement may be executed in several counterparts,
each one of which shall constitute an original and may be delivered by facsimile
transmission, and together shall constitute one instrument.




6.7

No Conflict of Interest.  The Buyer, the Members and Belani (i) (A) acknowledge
and agree that the Escrow Agent’s serving as escrow agent hereunder shall not
constitute a conflict of interest despite the Escrow Agent’s contemporaneously
serving as counsel to the Buyer in connection with the Purchase Agreement, this
Escrow Agreement and the other Transaction Documents and any other matters,





6




--------------------------------------------------------------------------------

 




and shall not constitute a conflict of interest in connection with Escrow
Agent’s representation of the Buyer in the future in any matter, (B) waives any
conflict of interest resulting from the Escrow Agent’s contemporaneously serving
as counsel to the Buyer in connection with the Purchase Agreement, this Escrow
Agreement and the other Transaction Documents, and (ii) covenants and agrees not
to assert a conflict of interest as a result of the Escrow Agent serving in such
roles.  The parties agree that the Escrow Agent may serve as counsel to the
Buyer in connection with a dispute involving this Escrow Agreement or the Escrow
Property, provided that the Escrow Agent shall promptly resign from its duties
as Escrow Agent as provided for in Section 5.6.  The Buyer acknowledges that the
provisions of this Section 6.7 constitute a material inducement for the Escrow
Agent to serve as escrow agent hereunder.  The Buyer,  the Members and Belani
further acknowledge and agree that they have selected the Escrow Agent in order
to facilitate the consummation of the transactions contemplated by the Purchase
Agreement and the retention of the Escrow Property in order to avoid the time,
cost and expense of a third party serving as the escrow agent hereunder.




WITNESS the execution of this Escrow Agreement as of the date first above
written.




 

BUYER:




Bright Mountain Media, Inc.

 

 

 

 

By:

/s/ W. Kip Speyer

 

 

W. Kip Speyer, Chief Executive Officer

 

 

 

 




ESCROW AGENT:




Pearlman Law Group LLP

 

 

 

 

By:

/s/ Charles B. Pearlman

 

 

Charles B. Pearlman, Esq., Partner

 

 

 

 

Members:

 

 

 

 

/s/ Harry G. Pagoulatos

 

Harry G. Pagoulatos

 

 

 

 

/s/ George G. Rezitis

 

George G. Rezitis

 

 

 

 

/s/ Angelos Triantafillou

 

Angelos Triantafillou

 

 

 

Belani

 

 

 

/s/ Vinay Belani  

 

Vinay Belani











7


